Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1 through 20 were considered.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 09/08/2020 is in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The oath/declaration filed on 09/08/2020 was received and reviewed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0349792 A1, hereinafter Xu) in view of Murphy et al. (US 2017/0245176 A1, hereinafter Murphy).

	Regarding claim 1, Xu teaches a method for adaptive determination of network slice configuration and resource requirement, comprising:
	creating, by a network slice orchestration device, a service requirement set based on a service request (fig. 4(401-403) and [93-97]: In part 401, a first management unit receives a network slice request, where the network slice request carries network slice requirement information. In part 402, the first management unit determines subnet requirement information based on the network slice requirement information. The first management unit may derives requirement information of at least one subnet from the network slice requirement information. In part 403, the first management unit sends a first negotiation request to a second management unit, where the first negotiation request carries the subnet requirement information (i.e. generate subnet requirement information based on the network slice request)), wherein the service requirement set comprises service characteristics, service performance requirements, and service dimensions associated with the service request ([67]: the subnet requirement information may include some or all of the following information: an SLA requirement of a service or a network KPI of a service. The SLA requirement of the service or the network KPI of the service may include at least one of the following: a latency, a report success ratio, a delivery success ratio, coverage, a capacity, reliability, or a throughput (i.e. success ratios and reliability are service characteristics, latency and throughput are service performance requirements, and capacity and coverage are the service dimensions)); 
	determining, by the network slice orchestration device, enhancements and adjustments to be done in the service requirement set based on a plurality of user entitlements corresponding to the user associated with the service request (fig. 4(404-405) and [100-103]: In part 404, the second management unit determines that the second management unit cannot support the subnet requirement information. In part 405, the second management unit sends a first negotiation response to the first management unit, where the first negotiation response carries indication information.  If the indication information is a negative indication, the first negotiation response may further carry subnet requirement information suggested by the second management unit (i.e. determine adjustments to be made to the subnet requirement information generated based on the network slice request));
generating, by the network slice orchestration device, an updated service requirement set based on the enhancements and adjustments applied on the service requirement set (fig. 4(406) and [105-106]: In part 406, the first management unit updates the subnet requirement information. The first management unit may update the subnet requirement information based on the network slice requirement information and the subnet requirement information suggested by the second management unit (i.e. generate updated subnet requirement information based on adjustments)); 
determining, by the network slice orchestration device, a network slice template hierarchy based on the updated service requirement set ([108-110]: In part 408, the second management unit determines that the second management unit can support the updated subnet requirement information (i.e. determine subnet in second management can support the subnet requirement). If the second management unit determines, in part 408, that the second management unit can support the updated subnet requirement information, the indication information is a positive indication), and wherein the network slice template hierarchy comprises a plurality of network sub-nets ([96]: It may be understood that the network slice may include one, two, or more subnets (i.e. there can be multiple subnets)); and 
determining, by the network slice orchestration device, a resource requirement corresponding to each of the plurality of network sub-nets based on the updated service requirement set, and dynamic network context (fig. 4(410-411) and [113]: In part 411, the second management unit creates the subnet or modifies the existing subnet. In a case in which there is no existing subnet, the second management unit may create the subnet based on the subnet requirement information carried in the subnet request. For another example, the second management unit may reuse the existing subnet, and the second management unit may modify the existing subnet in a reuse process, so as to meet the subnet requirement information carried in the subnet request. [67]: The SLA requirement of the service or the network KPI of the service may include at least one of the following: a latency, a report success ratio, a delivery success ratio, coverage, a capacity, reliability, or a throughput (i.e. determine the subnet based on subnet requirement and network capacity)). 
Xu however does not explicitly teach wherein the plurality of user entitlements comprises a class of subscriber, a service category, maximum usage limit, and a service priority; determining a resource requirement corresponding to each of the plurality of network sub-nets based on the plurality of user entitlements.
	Murphy teaches wherein the plurality of user entitlements comprises a class of subscriber, a service category, maximum usage limit, and a service priority ([13]: A network management device may determine the prioritization based on a subscriber identity, a current or historic subscriber activity, a current or historic subscriber billing activity, a subscriber class (i.e. user entitlement including subscriber class), (e.g., that the subscriber provides emergency management services), an importance of the current subscriber activity (e.g., a two-party call versus a conference call or an emergency call) (i.e. user entitlement including service priority and usage limit), a membership in a particular network slice (e.g., an emergency services network slice, a machine type communication (MTC) network slice, etc.) (i.e. user entitlement including service category)));
	determining a resource requirement corresponding to each of the plurality of network sub-nets based on the plurality of user entitlements ([13]: Implementations described herein may classify portions of a network based on a prioritization associated with the set of user devices to which implementations provided herein provide connectivity and may alter parameters of the network based on the prioritization. A network management device may determine the prioritization based on a subscriber identity, a current or historic subscriber activity, a current or historic subscriber billing activity, a subscriber class (i.e. determine network resource based on user entitlements)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to incorporate the teachings of Murphy and user entitlements includes a class of subscriber, a service category, maximum usage limit, and a service priority, and determining a resource requirement for network sub-nets based on the user entitlements. One of ordinary skilled in the art would have been motivated to (Murphy, [12]).

Regarding claim 2, Xu in view of Murphy teaches the method of claim 1. 
	Xu further teaches further comprising receiving the service request and the plurality of user entitlements from at least one of a network operator or a network slice consumer ([93]: In part 401, a first management unit receives a network slice request. [136]: A CDM receives a network slice request, where the network slice request carries a total-SLA. The CDM may receive the network slice request from a BSS/customer (i.e. receive request and consumer SLA)), wherein the service request is associated with one of a creation, a reuse and a modification of at least one of a plurality of network slice instances ([94]: The network slice request is used to request creation or modification of a network slice.  In a network slice creation scenario, the network slice requirement information may be initial network slice requirement information. In a network slice modification scenario, the network slice requirement information may be updated network slice requirement information (i.e. request is for creation or modification of network slice)). 

Regarding claim 13, Xu in view of Murphy teaches the method of claim 1. 
Xu teaches wherein dynamic network context includes active network slice sub-net instances, network slice instances, active services, resource occupancy levels and congestion levels in each of the plurality of sub-net instances, and a capability of each of the plurality of sub-net instances at that point of time (fig. 4(410-411) and [113-115]: In part 411, the second management unit creates the subnet or modifies the existing subnet. In a case in which there is no existing subnet, the second management unit may create the subnet based on the subnet requirement information carried in the subnet request. For another example, the second management unit may reuse the existing subnet, and the second management unit may modify the existing subnet in a reuse process, so as to meet the subnet requirement information carried in the subnet request. [67]: The SLA requirement of the service or the network KPI of the service may include at least one of the following: a latency, a report success ratio, a delivery success ratio, coverage, a capacity, reliability, or a throughput (i.e. determine the subnet latency, coverage, reliability at particular time)).

Regarding Claims 14-15 and 20, they do not teach or further define over claims 1-2 and 1 respectively. Therefore, claims 14-15 and 20 are rejected for the same reason as set forth above in claims 1-2 and 1 respectively.

Claim 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Murphy further in view of Deviprasad et al. (US 2019/0174322 A1, hereinafter Deviprasad) and Casey et al. (US 2019/0319859 A1, hereinafter Casey).

Regarding claim 3, Xu in view of Murphy teaches the method of claim 1. 
Murphy further teaches wherein determining enhancements and adjustments comprises: -38-Docket No: IIP-WIP-P0133determining adaptations to the service characteristics based on a priority attribute and a pre-emptibility attribute ([13]: A network management device may determine the prioritization based on a subscriber identity, a current or historic subscriber activity, a current or historic subscriber billing activity, a subscriber class, (e.g., that the subscriber provides emergency management services), an importance of the current subscriber activity (e.g., a two-party call versus a conference call or an emergency call), a membership in a particular network slice (e.g., an emergency services network slice, a machine type communication (MTC) network slice, etc. (i.e. network portion is based on priority and pre-emptibility attribute)), wherein the priority attribute is determined based on a weighted average of the class of subscriber and the service priority ([13]: A network management device may determine the prioritization based on a subscriber identity, a current or historic subscriber activity, a current or historic subscriber billing activity, a subscriber class, (e.g., that the subscriber provides emergency management services) (i.e. priority is determined based on class of subscriber and subscriber providing emergency management services)), and wherein the pre-emptibility attribute is determined based on an allowance of other services to pre-empt the service request, and a capability associated with the service request to pre-empt other services ([13]: A network management device may determine the prioritization based on a subscriber identity, an importance of the current subscriber activity (e.g., a two-party call versus a conference call or an emergency call), a membership in a particular network slice (e.g., an emergency services network slice, a machine type communication (MTC) network slice, etc. (i.e. pre-emptibility is based on importance of subscriber activity such as an emergency call that can pre-empt other services)); 
determining the adaptations to the service performance requirements in proportion to the plurality of user entitlements ([13]: Implementations described herein may classify portions of a network based on a prioritization associated with the set of user devices to which implementations provided herein provide connectivity and may alter parameters of the network based on the prioritization. A network management device may determine the prioritization based on a subscriber identity, a current or historic subscriber activity, a current or historic subscriber billing activity, a subscriber class (i.e. determine network resource based on user entitlements performance requirement)), based on a plurality of relevant attributes extracted from the service performance requirements ([13]: A network management device may determine the prioritization based on a subscriber identity, a subscriber class); and 
determining the adaptations to the service dimensions based on a historical data ([13]: Implementations described herein may classify portions of a network based on a prioritization associated with the set of user devices to which implementations provided herein provide connectivity and may alter parameters of the network based on the prioritization. A network management device may determine the prioritization based on a subscriber identity, a current or historic subscriber activity, a current or historic subscriber billing activity, a subscriber class (i.e. determine network resource based on historic data)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to incorporate the teachings of Murphy and determining adaptations to the service characteristics based on a priority attribute determined based on a weighted average of the class of subscriber and the service priority and a pre-emptibility attribute determined based on an allowance of other services to pre-empt the service request, and a capability associated with the service request to pre-empt other services; determining the adaptations to the service performance (Murphy, [12]).
Xu in view of Murphy however does not explicitly teach wherein the plurality of relevant attributes comprises at least one of reliability and availability; wherein the historical data includes information about a service loss, a service deterioration, and a service quality deterioration in proportion to the plurality of user entitlements.
	Deviprasad teaches wherein the plurality of relevant attributes comprises at least one of reliability and availability ([48]: Service interface device 115 translates the service request and generates prescriptive information 312. The prescriptive information may indicate reliability (e.g., redundancy or not, where redundancy is needed (e.g., core network, RAN, or both, cloud, etc.)), latency, bandwidth, bitrate, throughput, and/or other requirements)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy to incorporate the teachings of Deviprasad and relevant attributes comprise reliability. One of ordinary skilled in the art would have been motivated to combine the teachings in order to generate service request based on user request (Deviprasad, [48]).
	Xu in view of Murphy and Deviprasad however does not teach wherein the historical data includes information about a service loss, a service deterioration, and a service quality deterioration in proportion to the plurality of user entitlements.
	Casey teaches wherein the historical data includes information about a service loss, a service deterioration, and a service quality deterioration in proportion to the plurality of user entitlements ([51]: The one or more network performance metrics might comprise at least one of quality of service ("QoS") measurement data, platform resource data and metrics, service usage data, topology and reference data, historical network data, and/or the like.  In some cases, the one or more network performance metrics might comprise one or more of information regarding at least one of latency (i.e. service deterioration), jitter, bandwidth, packet loss (i.e. quality deterioration), nodal connectivity (i.e. service loss), and/or the like).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy and Deviprasad to incorporate the teachings of Casey and the historical data including information about a service loss, a service deterioration, and a service quality deterioration in proportion to the plurality of user entitlements. One of ordinary skilled in the art would have been motivated to combine the teachings in order for performance metrics have QoS measurement data (Casey, [48]).

Regarding claim 4, Xu in view of Murphy, Deviprasad and Casey teaches the method of claim 3. 
Murphy further teaches wherein the allowance and the capability associated with the service request is determined based on a type of service associated with the service request, the service priority, the class of subscriber, and network policy ([13]: Implementations described herein may classify portions of a network based on a prioritization associated with the set of user devices to which implementations provided herein provide connectivity and may alter parameters of the network based on the prioritization. A network management device may determine the prioritization based on a subscriber identity, a current or historic subscriber activity, a current or historic subscriber billing activity, a subscriber class (i.e. determine allowance and the capability based on requesting subscriber, priority and class of subscriber, and priority rules which is network rules)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy, Deviprasad and Casey to further incorporate the teachings of Murphy and the allowance and the capability associated with the service request is determined based on a type of service associated with the service request, the service priority, the class of subscriber, and network policy. One of ordinary (Murphy, [12]).

Regarding Claim 16, they do not teach or further define over claim 3. Therefore, claim 16 is rejected for the same reason as set forth above in claim 3.

Claim 5, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Murphy further in view of Deviprasad et al. (US 2019/0174322 A1, hereinafter Deviprasad).

Regarding claim 5, Xu in view of Murphy teaches the method of claim 1. 
	Xu further teaches wherein allocating the resource for each of the plurality of network sub-nets corresponding to network slice instance comprises: performing a check in order to determine at least one of a reuse of an existing network slice instance or a creation of a new network slice instance ([114-115]: the second management unit creates the subnet or modifies the existing subnet. In a case in which there is no existing subnet, the second management unit may create the subnet based on the subnet requirement information carried in the subnet request.  The second management unit may reuse the existing subnet, and the second management unit may modify the existing subnet in a reuse process, so as to meet the subnet requirement information carried in the subnet request (i.e. allocate resource by reusing or creating new subnet)).
	Xu in view of Murphy however does not teach determining resource budget corresponding to each of the plurality of network sub-nets in which a slice sub-net instance is required to be selected to create the new network slice instance.
	Deviprasad teaches determining resource budget corresponding to each of the plurality of network sub-nets in which a slice sub-net instance is required to be selected to create the new network slice instance ([50]: deployment device 125 may calculate cost information pertaining to various candidate network resources that are available and can satisfy the requirements of the service request. The nature of the cost may indicate resource utilization, maintenance cost, operational cost, marginal cost, and/or other types of cost.  Based on the calculation of cost information and available network resources, deployment device 125 may generate one or multiple candidate network slice deployment layouts that may optimally use the available network resources for satisfying the service request.).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy to incorporate the teachings of Deviprasad and determining resource budget for network sub-nets in which a slice sub-net instance is required to be selected to create the new network slice instance. One of (Deviprasad, [50]).

Regarding claim 8, Xu in view of Murphy and Deviprasad teaches the method of claim 5. 
	Xu further teaches further comprising determining an appropriate network slice shell hierarchy including a slice sub-net hierarchy based on the network slice template hierarchy, the set of associated characteristics attributes, the set of associated performance attributes ([66]: the network slice requirement information may include some or all the following information: a network slice type (for example, enhanced mobile broadband (eMBB), massive machine type communication (mMTC), and ultra-reliable and low latency communications (URLLC)), an SLA requirement of a service or a network KPI of a service, and the like.  The SLA requirement of the service or the network KPI of the service may include at least one of the following: a latency, a report success ratio, a delivery success ratio, coverage, a capacity, reliability, or a throughput. [114-115]: In part 411, the second management unit creates the subnet or modifies the existing subnet. In a case in which there is no existing subnet, the second management unit may create the subnet based on the subnet requirement information carried in the subnet request.  The second management unit may reuse the existing subnet, and the second management unit may modify the existing subnet in a reuse process, so as to meet the subnet requirement information carried in the subnet request (i.e. appropriate subnet is determined based on characteristics and performance attributes)). 
	Deviprasad teaches determining an appropriate network slice shell hierarchy including a slice sub-net hierarchy based on the resource budget ([50]: deployment device 125 may generate one or multiple candidate network slice deployment layouts 325.  For example, deployment device 125 may calculate cost information pertaining to various candidate network resources (e.g., transport, network device, etc.) that are available and can satisfy the requirements of the service request (i.e. determine network slice based on cost)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy to incorporate the teachings of Deviprasad and determining an appropriate network slice shell hierarchy including a slice sub-net hierarchy based on the resource budget. One of ordinary skilled in the art would have been motivated to combine the teachings in order to calculate cost information pertaining to various candidate network resources that are available and can satisfy the requirements of the service request (Deviprasad, [50]).

Regarding Claim 17, they do not teach or further define over claim 5. Therefore, claim 17 is rejected for the same reason as set forth above in claim 5.


Claim 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Murphy and Deviprasad further in view of Vrzic et al. (US 2016/0353465 A1, hereinafter Vrzic).

Regarding claim 6, Xu in view of Murphy and Deviprasad teaches the method of claim 5. 
	Deviprasad further teaches wherein determining the resource budgets corresponding to each of the plurality of network sub-nets comprises: -39-Docket No: IIP-WIP-P0133determining a set of associated characteristic attributes corresponding to each of the plurality of network sub-nets in the updated service requirement set ([48-50]: service request 309 may include information indicating a business/service description that declares the intent of user 185 based on the input and the catalog. Service interface device 115 translates the service request and generates prescriptive information 312. The prescriptive information may indicate reliability, latency, bandwidth, bitrate, throughput, and/or other requirements, the number of end devices or end device density to be supported under the service request, traffic distribution, connection percentage success rate, and/or other information indicative of the service request (e.g., key performance indicators (KPIs), etc.). Service interface device 115 provides the prescriptive information 315 to deployment device 125. Deployment device 125 may calculate cost information pertaining to various candidate network resources that are available and can satisfy the requirements of the service request (i.e. apply the determined characteristics in service request to calculate the cost)) and wherein the set of associated characteristic attributes is determined based on the dynamic network context, and a type, a characteristics, and constraints associated with each of the plurality of network sub-nets ([51]: deployment device 125 may generate a service response 327, which includes information indicative of the candidate network slice deployment layout, and send the service response to service interface device 115. The service response information may indicate a monetary cost associated with a candidate network slice deployment layout, quality-of-service values associated with the candidate network slice deployment layout (e.g., minimum value and/or maximum value pertaining to latency, bandwidth, reliability, etc.) and/or other information representative of the configuration and/or service (e.g., delivery technology (virtual network resource, non-virtual network resource, cloud, 5G RAN access, 4G RAN access, etc.)) (i.e. associate characteristic in service request to the network context, type, characteristics, and constraints)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy and Deviprasad to further incorporate the teachings of Deviprasad and determining the resource budgets for network sub-nets by -39-Docket No: IIP-WIP-P0133determining a set of associated characteristic attributes corresponding to each of the plurality of network sub-nets in the updated service requirement set and wherein the set of associated characteristic attributes is determined based on the dynamic network context, and a type, a characteristics, and constraints associated with each of the plurality of network sub-nets. One of ordinary skilled in the art would have been motivated to combine the teachings in order to calculate cost information pertaining to various candidate network resources that are available and can satisfy the requirements of the service request (Deviprasad, [50]).
	Xu in view of Murphy and Deviprasad however does not teach determining a set of associated performance requirement attributes corresponding to each of the plurality of network sub-nets in the updated service requirement set, and wherein the set of associated performance requirement attributes is updated based on a dynamic capabilities associated with each of the plurality of network sub-nets, the adapted performance requirements in the service requirement set, and cost. 
	Vrzic teaches determining a set of associated performance requirement attributes corresponding to each of the plurality of network sub-nets in the ([65]: The UE can identify the type of network slice by transmitting parameters such as network service description parameters as part of an attach request or other message.  In some embodiments, a UE is configured to indicate its network service requirements in the attach request (i.e. updated performance requirement for network slice)), and wherein the set of associated performance requirement attributes is updated based on a dynamic capabilities associated with each of the plurality of network sub-nets, the adapted performance requirements in the service requirement set, and cost ([65]: The requirements may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example (i.e. requirement attribute includes requirement set and cost)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy and Deviprasad to incorporate the teachings of Vrzic and determining a set of associated performance requirement attributes corresponding to each of the plurality of network sub-nets in the updated service requirement set, and wherein the set of associated performance requirement attributes is updated based on a dynamic capabilities associated with each of the plurality of network sub-nets, the adapted performance requirements in the service requirement set, and cost. One of ordinary skilled in the art would have (Vrzic, [65]).

Regarding claim 7, Xu in view of Murphy, Deviprasad and Vrzic teaches the method of claim 6.
	Xu teaches wherein the set of associated characteristic attributes includes mobility type ([66]: The network slice requirement information is mandatory information used to determine a network slice.  For example, the network slice requirement information may include an SLA requirement of a service or a network KPI of a service. The SLA requirement of the service or the network KPI of the service may include coverage, a capacity), and wherein the set of associated characteristic attributes includes wherein the set of associated performance requirement attributes comprise latency, and throughput ([66]: The network slice requirement information is mandatory information used to determine a network slice.  For example, the network slice requirement information may include an SLA requirement of a service or a network KPI of a service. The SLA requirement of the service or the network KPI of the service may include a latency, a throughput).
	Deviprasad teaches wherein the set of associated characteristic attributes includes access type ([51]: The service response information may indicate a monetary cost associated with information representative of the configuration and/or service (e.g., delivery technology (virtual network resource, non-virtual network resource, cloud, 5G RAN access, 4G RAN access, etc.)), and wherein the type of each of the plurality of sub-net instances includes cellular, Wi-Fi, unlicensed access for Radio Access Network (RAN) sub-net, dedicated physical or logical resources for core and transport sub-net instances, shared physical or logical resources for core and transport sub-net instances, fronthaul and backhaul types for transport sub-net instance ([51]: The service response information may indicate a monetary cost associated with a candidate network slice deployment layout, quality-of-service values associated with the candidate network slice deployment layout and/or other information representative of the configuration and/or service (e.g., delivery technology (virtual network resource, non-virtual network resource, cloud, 5G RAN access, 4G RAN access, etc.)) (i.e. delivery technology includes all mentioned above)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy to incorporate the teachings of Deviprasad and wherein the set of associated characteristic attributes includes access type and wherein the type of each of the plurality of sub-net instances includes cellular, Wi-Fi, unlicensed access for Radio Access Network (RAN) sub-net, dedicated physical or logical resources for core and transport sub-net instances, shared physical or logical resources for core and transport sub-net instances, fronthaul and backhaul types for transport sub-net instance. One of ordinary skilled in the art would (Deviprasad, [50]).

Regarding Claims 18-19, they do not teach or further define over claims 6-7 respectively. Therefore, claims 18-19 are rejected for the same reason as set forth above in claims 6-7 respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Murphy further in view of Bor-Yaliniz et al. (US 2020/0044943 A1, hereinafter Bor).

Regarding claim 9, Xu in view of Murphy teaches the method of claim 1. 
	Xu teaches further comprising: forming an end-to-end network slice instance based on the network slice shell hierarchy including the slice sub-nets hierarchy ([114-115]: In part 411, the second management unit creates the subnet or modifies the existing subnet. in a case in which there is no existing subnet, the second management unit may create the subnet based on the subnet requirement information carried in the subnet request (i.e. create subnet). [96]: It may be understood that the network slice may include one, two, or more subnets (i.e. there can be multiple subnets)).
	Xu in view of Murphy however does not teach monitoring the existing or the new network slice instance, and the service request during an operation in order to detect a fault; and performing a performance assessment for forming the updated service requirement set for a next cycle of operation based on a pre-defined performance threshold.
Bor teaches monitoring the existing or the new network slice instance, and the service request during an operation in order to detect a fault (fig. 6(656-660) and [100]:  the DAMs/OAMs 610 measure 645 a deformed performance/status according to the measurement jobs. DAMs/OAMs 610 subsequently send 650 measurement data to CSM 605. CSM 605 receives and analyzes 655 the measurement data. If an event is triggered 660 due to analysis of the received data (i.e. analyze network for event)); and -40-Docket No: IIP-WIP-P0133 
performing a performance assessment for forming the updated service requirement set for a next cycle of operation based on a pre-defined performance threshold (fig. 6(670) and [100]: If an event is triggered 660 due to analysis of the received data (e.g. as a result of the measurement data analysis exceeding a threshold), then CSM 605 reports 655 the event to NSC/NSM 600. NSC/NSM may then adjust 670 the configuration or policy of the network to mitigate undesired network circumstances represented by the reported event (i.e. adjust the policy to fix the reported event)).  
(Bor, [100]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Murphy and Bor further in view of Deviprasad.

Regarding claim 10, Xu in view of Murphy and Bor teaches the method of claim 9. 
Bor further teaches wherein monitoring the network slice instance comprises: generating a trigger on detecting the fault during the operation of the existing or the new network slice instances, and the service request ([100]: The DAMs/OAMs 610 measure 645 a deformed performance/status according to the measurement jobs. DAMs/OAMs 610 subsequently send 650 measurement data to CSM 605. CSM 605 receives and analyzes 655 the measurement data. If an event is triggered 660 due to analysis of the received data (e.g. as a result of the measurement data analysis exceeding a threshold), then CSM 605 reports 655 the event to NSC/NSM 600 (i.e. generate trigger for an event)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy and Bor to further incorporate the teachings of Bor and monitoring the network slice instance comprising generating a trigger on detecting the fault during the operation of the existing or the new network slice instances, and the service request. One of ordinary skilled in the art would have been motivated to combine the teachings in order for monitoring the network and adjust policy to mitigate undesired network circumstances (Bor, [100]).
	Xu in view of Murphy and Bor however does not teach identifying a need of a change in the determined resource budget corresponding to each of the plurality of network sub-net.
	Deviprasad teaches identifying a need of a change in the determined resource budget corresponding to each of the plurality of network sub-net ([50]: deployment device 125 may calculate cost information pertaining to various candidate network resources that are available and can satisfy the requirements of the service request.  The cost information may include cost from an individual network resource basis, from a group cost basis, and/or from an end-to-end basis (i.e. calculating cost based on need)). 
(Deviprasad, [50]).

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Murphy and Bor further in view of McNamee et al. (US 2019/0273635 A1, hereinafter McNamee) and Deviprasad et al. (US 2019/0174322 A1, hereinafter Deviprasad).

Regarding claim 11, Xu in view of Murphy and Bor teaches the method of claim 9. 
	Bor further teaches wherein the performance assessment comprises: analysing service Key Performance Indicators (KPIs) based on compliance level or non-compliance level associated with each of the plurality of sub-net instances ([75]: CSM offers is Slice performance (KPI) assurance that may include one or more of: network slice KPI analysis based on policies; monitoring of the network slice KPI based on policies (i.e. analyze KPI for compliance of network slice)); 
([53, 72-73]: For the purpose of assuring the performance and service, CSM offers several services.  For example, Service 1, Real-time QoS monitoring functionality, may be provided.  This service provides for monitoring of QoS metrics in the network slice.  This service may include: traffic flow QoS related data collection; traffic flow experienced QoS analysis based on policies; monitoring the traffic flow QoS enforcement based on policy; traffic flow QoS control notification; and traffic flow QoS data storage (i.e. monitoring for assuring the performance and service)), wherein assessment comprises a near-real-time assessment ([53, 72]: Real-time network monitoring can be used to provide feedback for adjusting network resource allocations in order to support efficient network resource utilization.  To support this, a network should be able to monitor and evaluate the performance of the network.) and a periodic assessment ([72]: For the purpose of assuring the performance and service, CSM offers several services. This service provides for monitoring of QoS metrics in the network slice.  This service may include: traffic flow QoS related data collection; traffic flow experienced QoS analysis based on policies; monitoring the traffic flow QoS enforcement based on policy; traffic flow QoS control notification; and traffic flow QoS data storage. The monitoring event trigger may be based on predetermined thresholds, conditions, and time criteria (i.e. periodic monitoring)); and 
	making suitable adjustments in the pre-defined rules, parameter values and performance thresholds for determining enhancements and adjustments to the service requirement set ([53]: Real-time network monitoring can be used to provide feedback for adjusting network resource allocations in order to support efficient network resource utilization. [75]: monitoring the network slice KPIs include: monitoring to determine whether network or network slices components status, such as indications that load and congestion levels are violated; and monitoring for pre-defined events (e.g. based on threshold, conditions, and time).  An example of the network slice KPI control notification may include reporting to network management.  The network slice KPI control notification may be used to help the network management modify the configuration of the network slice and adjust the network slice resources (i.e. make adjustment to the network slice)), wherein the adjustments is made corresponding to the plurality of user entitlements and the assessed compliance level ([64]: The network slice specification may include some or all of: the slice IDs, NF types, topology, link and NF capacities, service areas, user IDs, user types, and other network slice instance operation policies, and other network slice characteristics that are necessary to operate and monitor the slice. [75]: The network slice KPI control notification may be used to help the network management modify the configuration of the network slice and adjust the network slice resources (i.e. network slice is modified based on user information and operation policies)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy and Bor to further incorporate the teachings of Bor and the performance assessment comprising  analysing service Key Performance Indicators (KPIs) based on compliance level or non-compliance level associated with each of the plurality of sub-net instances, performing assessment of compliance level of the service requirement set and compliance level of the set of associated performance requirement attribute corresponding to each of the plurality of sub-net instances, wherein assessment comprises a near-real-time assessment and a periodic assessment; and making suitable adjustments in the pre-defined rules, parameter values and performance thresholds for determining enhancements and adjustments to the service requirement set, wherein the adjustments is made corresponding to the plurality of user entitlements and the assessed compliance level. One of ordinary skilled in the art would have been motivated to combine the teachings in order for monitoring the network and adjust policy to mitigate undesired network circumstances (Bor, [100]).
  	Xu in view of Murphy and Bor however does not teach analysing the resource budget run- over based on compliance level or non-compliance level associated with each of the plurality of sub-net instances; making suitable 
McNamee teaches analysing the resource budget run- over based on compliance level or non-compliance level associated with each of the plurality of sub-net instances ([90]: The CALM component 202 may be configured to provide licensing and cost based controls. The CALM component 202 may perform real time analysis of network resources and subscriber QoE (i.e. analyze cost and QoE));
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy and Bor to further incorporate the teachings of McNamee and analysing the resource budget run- over based on compliance level or non-compliance level associated with each of the plurality of sub-net instances. One of ordinary skilled in the art would have been motivated to combine the teachings in order for providing licensing and cost based controls (McNamee, [90]).
	Xu in view of Murphy, Bor and McNamee however does not teach making suitable adjustments in the pre-defined rules, parameter values and performance thresholds for determining appropriate resource budgets corresponding to each of the plurality of sub-net instances.
Deviprasad teaches making suitable adjustments in the pre-defined rules, parameter values and performance thresholds for determining appropriate resource budgets corresponding to each of the plurality of sub-net instances ([30]: service orchestrator device 135 may include logic that updates network resource device 120 regarding availability of network resources based on the current state of network resources in network 130 and provisioned network resources that support service requests.  In this way, the network resource and capability information may be updated in real-time to allow deployment device 125 to calculate and select a network slice deployment layout that optimizes the use of network resources based on cost).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy, Bor and McNamee to incorporate the teachings of Deviprasad and making suitable adjustments in the pre-defined rules, parameter values and performance thresholds for determining appropriate resource budgets corresponding to each of the plurality of sub-net instances. One of ordinary skilled in the art would have been motivated to combine the teachings in order to satisfy the requirements of the service request (Deviprasad, [50]).

Regarding claim 12, Xu in view of Murphy, Bor, McNamee and Deviprasad teaches the method of claim 11. 
Bor further teaches wherein making the suitable adjustment further comprises: adjusting the pre-defined rules, parameter values and performance thresholds from next cycle of operations based on the near-real-time assessment performed ([53]: Real-time network monitoring can be used to provide feedback for adjusting network resource allocations in order to support efficient network resource utilization. [75]: monitoring the network slice KPIs include: monitoring to determine whether network or network slices components status, such as indications that load and congestion levels are violated; and monitoring for pre-defined events (e.g. based on threshold, conditions, and time).  An example of the network slice KPI control notification may include reporting to network management.  The network slice KPI control notification may be used to help the network management modify the configuration of the network slice and adjust the network slice resources (i.e. make adjustment to the network slice based on real- time monitoring)); and 
adjusting the pre-defined performance thresholds subsequently based on the periodic assessment performed ([72-75]: For the purpose of assuring the performance and service, CSM offers several services. This service provides for monitoring of QoS metrics in the network slice.  This service may include: traffic flow QoS related data collection; traffic flow experienced QoS analysis based on policies; monitoring the traffic flow QoS enforcement based on policy; traffic flow QoS control notification; and traffic flow QoS data storage. The monitoring event trigger may be based on predetermined thresholds, conditions, and time criteria (i.e. making adjustment based on periodic monitoring)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Murphy, Bor, McNamee and Deviprasad to further incorporate the teachings of Bor and adjusting the pre-defined rules, parameter values and performance thresholds from next cycle of operations based on the near-real-time assessment performed and adjusting the pre-defined performance thresholds subsequently based on the periodic assessment performed. One of ordinary skilled in the art would have been motivated to combine the teachings in order to modify the configuration of the network slice and adjust the network slice resources (Bor, [75]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Lu et al., US 2019/0327371 A1: SERVICE PROVIDING METHOD, APPARATUS, AND SYSTEM.
b. Yang et al., US 2019/0149998 A1: METHOD AND APPARATUS FOR MANAGING NETWORK SLICE.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453